       CASE 0:20-cv-01560-ECT-HB Document 1 Filed 07/13/20 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 The Pep Boys – Manny, Moe & Jack, a                    Court File No.: _____________
 Pennsylvania corporation,

               Plaintiff,                           COMPLAINT AND DEMAND
                                                       FOR JURY TRIAL
 vs.

 Young America, LLC, a Minnesota
 corporation,

              Defendant.



       Plaintiff, The Pep Boys – Manny, Moe & Jack, for its Complaint against Defendant,

Young America, LLC, states and alleges as follows:

                                     THE PARTIES

       1.    The Pep Boys – Manny, Moe & Jack is a corporation organized and existing

under the laws of the State of Pennsylvania with its principal place of business located at

3111 West Allegheny Avenue, Philadelphia, PA, 19132 (the “Pep Boys”).

       2.     Defendant Young America, LLC is a limited liability corporation organized

and existing under the laws of the State of Minnesota with its principal place of business

located at 10 South Fifth Street, Seventh Floor, Minneapolis, MN, 55402.

       3.     Pep Boys is in the business of retailing automotive aftermarket parts and

services through its chain of stores located throughout the United States. Plaintiff offers

tires, auto parts, tools, and accessories together with car care, maintenance and repair

services.
       CASE 0:20-cv-01560-ECT-HB Document 1 Filed 07/13/20 Page 2 of 10




       4.     Defendant was, until in or about April 2020, in the business of offering sales

promotion, marketing, and fulfillment services to companies such as Pep Boys to assist

them in the acquisition and retention of customers. Defendant’s services have included the

handling and processing of rebates, enter-to-win programs, loyalty marketing, product

sampling, channel incentive programs, and business process outsourcing for its clients.

                              JURISDICTION AND VENUE

       5.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1332, because Pep Boys is of diverse citizenship with Defendant and the

amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000), exclusive of

interest and costs.

       6.     Venue is proper in the United States District Court for the District of

Minnesota pursuant to 28 U.S.C. § 1391(a) because Defendant resides in this district and

the claims alleged herein arise in this district.

                               FACTUAL BACKGROUND

       7.     Since at least 2012, Defendant, pursuant to written agreement, provided to

Pep Boys fulfillment services supporting Pep Boys’ customer centric promotional

programs.

       8.     By Master Services Agreement effective as of March 1, 2018, and the

March 1, 2018 Rebate Program Statement of Work attached as Exhibit A and made a part

of the Master Services Agreement, Defendant agreed to provide to Pep Boys for a period

of three years fulfillment services supporting Plaintiff’s consumer rebate and other

promotional programs via mail, telephone, email, website, inbound calling and any other

                                                2
      CASE 0:20-cv-01560-ECT-HB Document 1 Filed 07/13/20 Page 3 of 10




communication medium made available to Pep Boys through Defendant’s fulfillment

programs. A copy of the Master Services Agreement and the Rebate Program Statement of

Work is attached and incorporated herein by reference as Exhibit 1.

      9.     As part of the fulfillment services supporting Pep Boys consumer rebate and

other promotional programs, Defendant was contractually obligated, in the Master Services

Agreement, to provide approximately 20 processing services to Pep Boys for each

submission made by Pep Boys to Defendant in respect of Pep Boys customer rebate and/or

other promotional programs.

      10.    In providing services under the Master Services Agreement, Defendant was

provided with both personal information of Pep Boys’ customers as well as confidential

information of Pep Boys itself. Section 1.32 of the Master Services Agreement provides

that any and all property that Pep Boys provides to Defendant in connection with

Defendant’s performance of its fulfillment services under the Master Services Agreement

constitutes “Pep Boys’ property.” So too, Section 21.13 of the Master Services Agreement

provides that the information constitutes Pep Boys’ Confidential Information.

      11.    Section 5.3 of the Master Services Agreement provides that immediately

upon request of Pep Boys, Defendant was to deliver to Pep Boys all of Pep Boys’ property

and Confidential Information.

      12.    Exhibit G of the Master Services Agreement “Data Security” required that

Defendant implement and maintain a secure processing environment and required that

Defendant implement firewalls, virtual private networks, and other security technologies,

among other data security measures.

                                            3
      CASE 0:20-cv-01560-ECT-HB Document 1 Filed 07/13/20 Page 4 of 10




      13.    Pursuant to Section 3.10 of the Master Services Agreement “Consumer

Reward Program Funding” the parties agreed, in relevant part, as follows:

              3.10. [Defendant] requires the deposit of funds by [Pep Boys] in
               advance of fulfillment for the value of rewards and associated
               postage, including postage for non-compliant submissions. . .

              3.10.2. [Defendant] will hold all funds received from [Pep Boys]
               for making a payment to a consumer under a Program in an
               account owned by [Defendant] and such funds will be commingled
               among [Defendant’s]clients.

              3.10.3. [Defendant] will maintain books and records that track
               funds balances by [Pep Boys] and promotion and the funds will be
               used solely for payment of rewards or postage as the case may be
               and as may be set forth in a SOW. [Defendant] will not use
               Consumer Reward Funds for its operating expenses.

      14.    In addition, Section 5 of the Statement of Work “Consumer Reward Funding

and Breakage” and specifically Section 5.2, required the deposit of funds by Pep Boys with

Defendant in advance of any rebate card activation and check creation and distribution.

      15.    Section 5.3 of the Statement of Work contractually required Defendant to

refund to Plaintiff all amounts relating to breakage not less than quarterly. Breakage

describes revenue gained through unredeemed gift cards or other unpaid services that are

never claimed by a customer. Section 5.3 of the Statement of Work states as follows:

      [Defendant] will refund [Pep Boys] quarterly for funds relating to breakage
      on Cards and Checks. The breakage refund is sent to [Pep Boys] on or before
      (i) May 31 for the quarterly period January 1 – March 30, (ii) August 30 for
      the quarterly period April 1 – June 30, (iii) November 30 for the quarterly
      period July 1 – September 30; and (iv) February 28 for the quarterly period
      October 1 – December 31. The Breakage Refund is equal to the total value
      of Expired Cards that have not been used; the remaining value of Expired
      Cards which have been partially used; and the total value of Expired Checks
      that have not been cashed.


                                            4
      CASE 0:20-cv-01560-ECT-HB Document 1 Filed 07/13/20 Page 5 of 10




       16.    Section 5.4 of the Statement of Work contractually required that Defendant

maintain adequate books and records of the rebate fund amounts specifically, books and

records that track Pep Boys’ Card funds balances.

       17.    Section 21.7 of the Master Services Agreement provides that on five business

days’ notice, Pep Boys was entitled to conduct an audit of its account. To that end,

Defendant contractually agreed that: “[Pep Boys] shall be given access for auditing

purposes to all of [Young America’s] records, documentation, files and inventory

pertaining to the [MSA] . . .”

       18.    In or about April 2020, Defendant announced that it was ceasing business

operations. Because Defendant was in possession of both Pep Boys’ Confidential Business

Information, as well as personal information of Pep Boys’ customers, counsel for Pep Boys

wrote to Defendant by letter dated April 22, 2020 demanding that Defendant promptly

deliver to Pep Boys all information and data in its possession (or that it had provided to

third parties for processing or storage), and that Defendant certify that all copies,

reproductions and collections of such information in its possession, custody or control after

such return have been securely destroyed.

       19.    In addition, in the April 22, 2020 letter, Pep Boys, through its counsel,

demanded that Defendant promptly pay to Pep Boys all amounts due and owing as

breakage as set forth in the Master Services Agreement, specifically Section 5.3 thereof, in

an amount over $847,465.12. The April 22, 2020 demand followed earlier oral

communications between Pep Boys and Defendant concerning Pep Boys customer



                                             5
      CASE 0:20-cv-01560-ECT-HB Document 1 Filed 07/13/20 Page 6 of 10




information, Pep Boys’ Business Information, and the breakage due Pep Boys from

Defendant.

       20.    Subsequent to April 22, 2020, and on information and belief, Defendant

delivered to Pep Boys its customer information and Confidential Information. However,

Defendant did not provide assurances that it had, consistent with its contractual obligations

under the Master Services Agreement, securely destroy all copies, backups or other

compilations of the Pep Boys’ customer information and Confidential Information that was

in the possession of Defendant and/or any third party with whom Defendant had disclosed

or provided any such information including, without limitation, any third party hosting or

other service provider.

       21.    Moreover, Defendant failed and refused to pay to Pep Boys any amounts due

and owing as breakage as defined in the Master Services Agreement, and as demanded in

the April 22, 2020 letter.

       22.    Accordingly, by letter dated June 11, 2020, Pep Boys, through its counsel,

wrote to Defendant to renew the demand made upon Defendant for written certification

that all copies, reproductions and collections of Pep Boys’ customers’ personal information

and Pep Boys’ Confidential Information had been securely destroyed, for a full accounting

under and pursuant to Section 21.7 of the Master Services Agreement, and payment to Pep

Boys by Defendant of the $847,465.12 earlier demanded as and for breakage, as the term

is defined in the Master Services Agreement.

       23.    In the June 11, 2020 letter, Pep Boys also provided to Defendant, pursuant

to Section 21.7 of the Master Services Agreement, its five business days’ notice of Pep

                                             6
      CASE 0:20-cv-01560-ECT-HB Document 1 Filed 07/13/20 Page 7 of 10




Boys’ contractual right to conduct an audit of its account and specifically to be given access

for audit purposes of all of Defendant’s records, documentation, files and inventory

pertaining to the Master Services Agreement.

                        COUNT I: BREACH OF CONTRACT

       24.    Pep Boys re-alleges and incorporates herein by reference paragraphs 1

through 23 above as if the same were set forth in full herein.

       25.    Despite Pep Boys’ demands, Defendant has failed and refused and continues

to fail and refuse to perform the terms of the Master Services Agreement on its part to be

performed, in that Defendant has failed and refused to provide adequate assurance that it

has securely destroyed all copies, backups or other compilations of any and all information

of Pep Boys’ customers and Pep Boys’ Confidential Information in its possession, custody

or control or that of any third party with whom Defendant has disclosed to or provided any

such information including, without limitation, any third party hosting or other service

provider.

       26.    Despite Pep Boys’ demands, Defendant has also failed and refused and

continues to fail and refuse to perform terms of the Master Services Agreement on its part

to be performed, in that Defendant has failed and refused to refund to Pep Boys funds

relating to breakage on Cards and Checks that Pep Boys has calculated to be equal to at

least $847,465.12. So too has Defendant failed and refused and continues to fail and refuse

to make arrangements and allow Pep Boys to conduct an audit of its account and

specifically to give Pep Boys access for audit purposes of all of Defendant’s records,

documentation, files and inventory pertaining to the Master Services Agreement.

                                              7
      CASE 0:20-cv-01560-ECT-HB Document 1 Filed 07/13/20 Page 8 of 10




       27.    Plaintiff has performed all things on its part to be performed under the terms

of the Master Services Agreement.

       28.    As a direct and proximate result of Defendant’s breaches of the Master

Services Agreement, Pep Boys has suffered damages in the amount of at least $847,465.12

(exact amount to be determined at trial).

                          COUNT II: ACCOUNTING/AUDIT

       29.    Pep Boys re-alleges and incorporates herein by reference Paragraphs 1-28

above as if the same were set forth in full herein.

       30.    Section 21.7 of the Master Services Agreement entitles Pep Boys, on five

business days’ notice, to conduct an audit of its account with Defendant. To that end, Pep

Boys is to be given access for audit purposes of all of Defendant’s records, documentation,

files and inventory pertaining to the Master Services Agreement.

       31.    By letter dated June 11, 2020, Pep Boys made demand upon Defendant

pursuant to Section 21.7 of the Master Services Agreement to be given access for audit

purposes of all of Defendant’s records, documentation, files and inventory pertaining to

the Master Services Agreement. Despite demand therefore, Defendant has failed and

refused and continues to fail and refuse to make available those records to Pep Boys for

Pep Boys to conduct its contractually granted audit right.

       32.    The records, documentation, files and inventory pertaining to the Master

Services Agreement in Defendant’s possession, custody and control are strictly within

Defendant’s control and contain the information necessary to specifically ascertain the

amounts owed by Defendant to Pep Boys for the refund relating to breakage pursuant to

                                              8
      CASE 0:20-cv-01560-ECT-HB Document 1 Filed 07/13/20 Page 9 of 10




Section 5.3 of the Statement of Work. Accordingly, Pep Boys seeks an Order specifically

requiring Defendant to provide to Pep Boys, for audit purposes, and an accounting all of

Defendant’s records, documentation, files and inventory pertaining to the Master Services

Agreement.

       WHEREFORE, Plaintiff The Pep Boys – Manny, Moe & Jack request relief as

follows against Defendant Young America, LLC:

       1.     For a judgment in the sum of at least $847,465.12 (the exact amount to be

determined at trial), together with interest thereon and Pep Boys’ legal fees, costs and

disbursements expended herein in accordance with paragraph 21.9 of the Master Services

Agreement;

       2.     For an Order requiring that Defendant make available to Pep Boys, for audit

and accounting purposes, all of Defendant’s records, documentation, files and inventory

pertaining to the Master Services Agreement;

       3.     For an Order specifically requiring that Defendant certify to Pep Boys that it

has, in fact, securely destroyed all copies, backups or other compilations of any and all

information of Pep Boys’ customers and Pep Boys’ Confidential Information in its

possession, custody or control and that of any third party with whom Defendant has

disclosed to or provided any such information including, without limitation, any third party

hosting or other service provider; and

       4.     For such other and further relief as the Court deems just and proper under the

circumstances.



                                             9
      CASE 0:20-cv-01560-ECT-HB Document 1 Filed 07/13/20 Page 10 of 10




                                        JURY DEMAND

          Plaintiff demands a jury trial.

Dated: July 13, 2020                        LARSON ꞏ KING, LLP


                                            By s/ Peter J. Gleekel
                                                Peter J. Gleekel (149834)
                                                Mark A. Solheim (213226)
                                            2800 Wells Fargo Place
                                            30 E. Seventh Street
                                            St. Paul, MN 55101
                                            Tel: (651) 312-6500
                                            Fax: (651) 312-6618
                                            pgleekel@larsonking.com
                                            msolheim@larsonking.com

                                            Attorneys for Plaintiff


1965697




                                              10
